REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, and 6-12 are pending.  
Claims 2 and 5 have been cancelled. 
Based upon the response filed June 24, 2021, the rejections based upon 35 U.S.C. 112(b) or  35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 102(a)(2) as clearly anticipated by WO 2013/033085 (Courtney et al) and 35 U.S.C. 103 as being unpatentable over WO 2013/033085 (Courtney et al) in view of Morissette et al. are withdrawn. 
The Request under 37 CFR 1.48 filed May 18, 2021 to correct the Inventorship has been entered. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                 
                                                    /Zinna Northington Davis/
                                                     /Zinna Northington Davis/                                                  Primary Examiner, Art Unit 1625                                                                                                                                                       
Znd
07.02.2021